 Case 3:20-cv-00574-JPG Document 38 Filed 03/05/21 Page 1 of 1 Page ID #185




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS

LIBERTY MUTUAL PERSONAL                          )
INSURANCE COMPANY,                               )
                                                 )
Plaintiff,                                       )
                                                 )           No.     20-cv-574 JPG
        v.                                       )
                                                 )
JACKI BEAL and JASON DUDLEY,                     )
                                                 )
Defendants.                                      )
                                                 )
                                                 )

                                MEMORANDUM AND ORDER


        This matter comes before the Court on the plaintiff’s stipulation of dismissal (doc. 36).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action

without a court order pursuant to a stipulation signed by all parties. Here, plaintiff has presented

a stipulation of dismissal signed by all parties. Pursuant to the parties’ stipulation, this case is

DISMISSED without prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: March 5, 2021


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
